Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election of Species B (Figs. 12 - 18b) in the reply filed on 07/15/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 29 and 36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected to Species A, C or D, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/15/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1, 22 - 28, and 30 - 32 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Jackson et al. (US 2012/0143266 A1).

Regarding claim 1, Jackson discloses a bone anchoring device (Abstract) comprising:
 a bone anchoring element (paragraph [0115], ref. 1, Fig. 1) comprising a head (ref. 8) and a shank (ref. 6); 
a receiving part (paragraph [0115], refs. 10, 12, Fig. 1) for coupling a rod (ref. 21) to the bone anchoring element (Fig. 32), the receiving part having a first end (ref. 73), an opposite second end below the first end (ref. 108), a central axis extending through the first end and the second end (Fig. 1, ref. “B”), a channel at the first end for receiving the rod (paragraph [0123], ref. 64), and an accommodation space for receiving the head (ref. 68); and 
a pressure element positionable in the receiving part to exert pressure on the head (paragraph [0115], ref. 14, Fig. 1); 
wherein a seat for the head has at least a first portion (ref. 12) that is movable relative to the pressure element and relative to other portions of the receiving part (paragraphs [0127-130] disclose that the first portion, called the retainer ring, is compressible and expandable relative to the head the other portions of the receiver); 
wherein when the head and the pressure element are in the receiving part, the head is configured to be held axially between the pressure element and the first portion of the seat at a first position where a flexible section is in a flexed configuration to exert a pre-load on the head to hold the head at a temporary angular position relative to the receiving part (as shown in Fig. 223, the upper or proximal ends of the arms of the pressure element are positioned radially inwardly while also the distal portion of the pressure element is exerting a pre-load onto the head to hold it in frictional engagement); and 
wherein the pressure element is movable from the first position to a locking position where the angular position of the head relative to the receiving part is locked, and wherein the flexible section is positioned farther radially from the central axis when the pressure element is at the locking position than when the pressure element is at the first position (see remarked Figs. 23 and 32 below which show the first and locking position respectively).  


    PNG
    media_image1.png
    640
    1314
    media_image1.png
    Greyscale



Regarding claim 22, Jackson discloses the bone anchoring device of claim 1, wherein the receiving part and the head are polyaxially adjustable relative to one another (Abstract).  

Regarding claim 23, Jackson discloses the bone anchoring device of claim 1, wherein the flexible section is on the pressure element (paragraph [0135], ref. 156).  

Regarding claim 24, Jackson discloses the bone anchoring device of claim 23, wherein the flexible section has a free end engageable with the receiving part. (Fig. 16, ref. 164)  

Regarding claim 25, Jackson discloses the bone anchoring device of claim 23, wherein the flexible section is formed by at least one upstanding resilient finger (Fig. 16).  

Regarding claim 26, Jackson discloses the bone anchoring device of claim 23, wherein the flexible section comprises two flexible sections configured to receive the rod therebetween (Fig. 16).  

Regarding claim 27, Jackson discloses the bone anchoring device of claim 1, wherein the flexible section is configured to flex radially inwardly relative to the central axis of the receiving part (paragraph [0145]).  

Regarding claim 28, Jackson discloses the bone anchoring device of claim 1, wherein the flexible section remains engaged with the other portions of the receiving part when the pressure element is adjusted from the first position to the locking position (Figs. 24 - 32).    

Regarding claim 30, Jackson discloses the bone anchoring device of claim 1, wherein the first portion of the seat is formed on a separate insert piece that is positionable in the accommodation space (Fig. 1, ref. 12).  

Regarding claim 31, Jackson discloses the bone anchoring device of claim 30, wherein the insert piece is tiltable relative to the receiving part (Fig. 21).  

Regarding claim 32, Jackson discloses the bone anchoring device of claim 1, wherein the first portion of the seat is spaced apart from the flexible section (Fig. 24).  

Claim(s) 33-35 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Altarac et al. (US 2007/0167949 A1).

Regarding claim 33, Altarac discloses a bone anchoring device (Abstract) comprising: 
a bone anchoring element (paragraph [0084], ref. 30, Fig. 2A) comprising a head (ref. 32) and a shank (ref. 28); 
a receiving part (paragraph [0059], refs. 26 & 52 Fig. 2A) for coupling a rod to the bone anchoring element (Fig. 11B), the receiving part having a first end (ref. 81, Fig. 5B), an opposite second end below the first end (ref. 83), a central axis extending through the first end and the second end, a channel at the first end for receiving the rod (ref. 90), and an accommodation space for receiving the head (see remarked Fig. 8C below); and 
a pressure element (paragraph [0059], ref. 24, Fig. 8B) positionable in the receiving part to exert pressure on the head (paragraph [0060]), wherein the pressure element comprises an annular portion with an upwardly facing surface that faces towards the first end of the receiving part when the pressure element is in the receiving part and that forms a closed ring around an entire circumference of the pressure element (see remarked Fig. 7 below which shows the annular portion as shaded in), and two fingers (ref. 122) that extend upwardly from the upwardly facing surface, wherein the two fingers are recessed from an outermost region of the upwardly facing surface such that part of the upwardly facing surface extends radially outwardly from each of the two fingers (Fig. 7), and wherein a recess for receiving the rod is formed between the two fingers (Fig. 7).  



    PNG
    media_image2.png
    855
    784
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    525
    802
    media_image3.png
    Greyscale



Regarding claim 34, Altarac discloses the bone anchoring device of claim 33, wherein the two fingers are flexible (paragraphs [0083, 86]).  

Regarding claim 35, Altarac discloses the bone anchoring device of claim 34, wherein the two fingers are configured to engage the receiving part to hold an axial position of the pressure element relative to the receiving part (paragraph [0085] discloses direct force between the set screw and coupler/pressure element which would occur at the tops of the fingers, thus engaging one another to maintain an axial position).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 37 - 40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Predick (US 2009/0254125 A1) in view of Garamszegi (US 2013/0268006 A1).

Regarding claim 37, Predick discloses a bone anchoring device (Abstract) comprising: 
a bone anchoring element (paragraph [0026], ref. 14, Fig. 1) comprising a head (ref. 42) and a shank (ref. 38); 
a receiving part (paragraph [0026], ref. 12, Fig. 1) for coupling a rod to the bone anchoring element (Fig. 3), the receiving part having a first end (ref. 23, Fig. 2), an opposite second end below the first end (ref. 21, Fig. 2), a central axis extending through the first end and the second end (a central longitudinal axis is considered to be the central axis), a channel at the first end for receiving the rod (Fig. 2, ref. 30), and an accommodation space for receiving the head (ref. 30, Fig. 2); 
a pressure element (paragraph [0026], ref. 16, Fig. 1) positionable in the receiving part to exert pressure on the head (paragraph [0032]), wherein the pressure element comprises at least one flexible section (paragraph [0033]); and 
at least one feature that extends into the receiving part (paragraph [0033] discloses angled walls of the bore ref. 30, these are considered to be the feature, Fig. 2), wherein the at least one feature comprises an engagement surface that is inclined relative to the central axis (as shown in Fig. 2, the angled wall/feature is angled) and that is configured to engage the at least one flexible section to hold the pressure element at a position where a pre-load is exerted on the head to hold the head at a temporary angular position relative to the receiving part prior to finally locking the head (paragraphs [0033 - 34]).  

Predick is silent regrading that the feature is a pin. 
Garamszegi teaches a pedicle screw assembly with a receiving part (paragraph [01 15], ref. 615, Fig. 15a) wherein feature of the receiving part is provided by pins extending through the wall of the receiving part, and where an engagement surface of the pins in inclined relative to a central axis (please see remarked Fig. 15a below which shows two tapered pins oriented toward a central axis, A, and wherein an inclined surface portion of the receiving part is provided by the tapered end of the pins) thereby engaging and restricting movement of a pressure element. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the at least one feature of Predick, to include the pins, as taught by Garamszegi, to engage and restrict movement of a pressure element.
Regarding claim 38, Predick in view of Garamszegi discloses the bone anchoring device of claim 37, wherein the at least one flexible section of the pressure element comprises two flexible sections configured to receive the rod therebetween (Predick, Fig. 2), and wherein the at least one pin comprises two pins configured to respectively engage the two flexible sections (Garamszegi, Fig. 15a).  

Regarding claim 39, Predick in view of Garamszegi discloses the bone anchoring device of claim 37, wherein the at least one pin is insertable from outside the receiving part laterally into the receiving part (Garamszegi, Fig. 15a).  

Regarding claim 40, Predick in view of Garamszegi discloses the bone anchoring device of claim 37, wherein the at least one pin is configured to flex the at least one flexible section radially inwardly towards the central axis (Predick, paragraph [0033], as modified by Garamszegi discloses that the feature/pin is configured to compress or flex the flexible section towards the central axis).   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESSA M MATTHEWS whose telephone number is (571)272-8817. The examiner can normally be reached M - F 8am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TESSA M MATTHEWS/Examiner, Art Unit 3773